PD-0122-15
                                                                  COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                 Transmitted 8/25/2015 10:25:01 AM
                                                                   Accepted 8/25/2015 10:28:31 AM

                  IN THE COURT OF CRIMINAL APPEALS                                     ABELAC°erk
                                OF TEXAS


                                                                               FILED IN
                                                                      COURT OF CRIMINAL APPEALS
ERIC DWAYNE STEVENSON,
                                                                            August 25, 2015
     APPELLANT
                                       R                                 ABELACOSTA, CLERK

V.                                     §        NO. PD-0122-15

THE STATE OF TEXAS,                    §
    APPELLEE                           §


     STATE'S MOTION FOR LEAVE TO FILE A POST-SUBMISSION
                         SUPPLEMENTAL BRIEF



TO THE HONORABLE COURT OF CRIMINAL APPEALS:


     COMES NOW, the State of Texas, pursuant to Texas Rule of

Appellate Procedure 70.4, and files this motion for leave to file a

post-submission supplemental brief.         In support of its motion, the State

would show the Court the following:




     Both parties have filed their briefs and this cause was submitted on

August 5, 2015.




                                      II.


     The State requests leave to file a supplemental brief in order to apprise
the Court of recent changes by the Texas Legislature to the statutory

language for criminally prosecuting sexually violent predators for violating

their   civil   commitment   requirements   which   impact    the   appellant's

convictions.    See 2015 Tex. Sess. Law Serv. Ch. 845 (S.B. 746) §13 (to be

codified at Tex. Health & Safety Code Ann. § 841.082(a)) & 2015 Tex. Sess.

Law Serv. Ch, 845 (S.B. 746) §19 (to be codified at Tex. Health & Safety

Code Ann. §841.085(a)).



        WHEREFORE, PREMISES CONSIDERED, the State prays that the

Court grant this motion for leave to file the State's post-submission

supplemental brief and that the Court file the State's post-submission

supplemental brief.


                                    Respectfully submitted,

                                    SHAREN WILSON
                                    Criminal District Attorney
                                    Tarrant County, Texas

                                    DEBRA WINDSOR
                                    Chief, Post-Conviction

                                    /s/ Steven W. Conder
                                    Criminal District Attorney
                                    401 W. Belknap
                                    Fort Worth, Texas 76196-0201
                                    (817)884-1687
                                    FAX (817) 884-1672
                                   State Bar No. 04656510
                                   COAAppellatealerts@tarrantcountvtx.qov




                       CERTIFICATE OF SERVICE


     True copies of the State's post-submission supplemental brief have

been electronically served on opposing counsel, the Hon. Scott Walker

(scott(5)lawverwalker.com), 222 W. Exchange Avenue, Fort Worth, Texas

76164; and the State Prosecuting Attorney, the Hon. Lisa McMinn

(information@spa.texas.gov), P.O. Box 13046, Austin, Texas 78711-3046,

on this, the 25th day of August, 2015.


                                   /s/ Steven W. Conder
                                   STEVEN W. CONDER



d 8.Stevenson eric dwayne.mi/leave to supplement